Case: 21-10264     Document: 00516198245         Page: 1     Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 10, 2022
                                  No. 21-10264
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joey Kemp,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-390


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Joey Kemp, federal prisoner # 34592-077, appeals the denial of his pro
   se motion for compassionate release under the First Step Act. See 18 U.S.C.
   § 3582(c)(1)(A). The district court denied Kemp’s motion without the
   benefit of intervening Fifth Circuit authority. Therefore, we VACATE the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10264     Document: 00516198245          Page: 2    Date Filed: 02/10/2022




                                   No. 21-10264


   district court’s order and REMAND for further consideration in light of
   United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).




                                        2